                       Case 2:18-cr-00390-RFB-BNW Document 142 Filed 09/03/20 Page 1 of 1




                                                                                                                            ____FILED                ____RECEIVED
                                                                                                                            ____ENTERED              ____SERVED ON
                                                                                                                                          COUNSEL/PARTIES OF RECORD



                              I
                                                                                                                                    SEP 3, 2020
                              ?
                                                                                                                                     CLERK US DISTRICT COURT
                              3                                                                                                        DISTRICT OF NEVADA
                                                                                                                              BY:_________________________DEPUTY
                              4                                             {.JF'lITf:D STATHS DISTR             I{lT   Ct}{.JR^T

                              5                                                    tllSTR [(]T       t]l'   N ]:. VAil-]A

                              6                                                                    $*:$

                              7    UNTTED STATES OF AMERICA,                                                Case No. 2: 1 8-cr-00390-RFB-BNW

                              I                                    Plaiutiff,                                   ITAIVKR T]CR RIGHT TO APPEAR IN
                                                                                                               PERSON AT CRI]\,{INAL PROCAEDINC
                              I                 v.

                             10    CEORGE SUAREZ,
                             1t                                Defendant.
                             i?
                             l3             I    understaad that          I have a right to    appear in person in court at lhe Motion Hearing re:
                             l4   DeJbndant's p jl             Motion to Impose Home. Cotr/inement or Alternatively, Extend Setf^Surrender
                             15
                                  Dale in this            case scheduled fot SeDtember        i.   2020 at 10:00 Al,{. I have been advised ofthe nature
                             t6   ofthis proceeding and my right to appem in person at this proceeding. I have been informed that I
                             t7   may appear by video teleconference, or telephone conference ifvideo conference is not reasonably
                             18
                                  available, in light of the spread of the COVID- l 9 virus in the District of Nevada and in order to
                             I9   protect my health and safety, as well as those of the attomeys. the court and court staff.
                             20
                                  Understandirg my right to appear in person at this proceeding, I knowingly and voluntarily waive
                             2r   my right to appear at this proceeding in person, and I consent to appear try video teleconference or
                             22
                                  by telephone conference where the video teleconlerence is not reasombly available. I consulted
                             23   *.o                                                                         ro appear in person Br rhis proceerring'
                             24         H*1, ',t,,.qff-ET;ilTn-
                             25                                t

                             26
                                                               q           b7D                                                                   9/03/2020
                                  S   ignaturs       oF   Defendailt's Attorney       (date)                 Judge's Signature                        (date)
                             27

                             2$
                                  Patricia Erickson, Esq.                                                    &LCHARD.T, EOLII.WARE,         Ir   LIM
                                  Printed Narne o1- Defendant' s'Attorney                                    Judge's Printed Name and Title




Senl   lrdm   my   rPhone
